Appendix A
1    ROBERT W. FERGUSON
     Attorney General
2    NOAH GUZZO PURCELL, WSBA #43492
     Solicitor General
3    NATHAN K. BAYS, WSBA #43025
     KRISTIN BENESKI, WSBA #45478
4    ANDREW R.W. HUGHES, WSBA #49515
     CRISTINA SEPE, WSBA #53609
5      (application for admission forthcoming)
     Assistant Attorneys General
6    EMMA GRUNBERG, WSBA #54659
     TERA M. HEINTZ, WSBA #54921
7      (application for admission forthcoming)
     KARL D. SMITH, WSBA #41988
8      (application for admission forthcoming)
     Deputy Solicitors General
9    800 Fifth Avenue, Suite 2000
     Seattle, WA 98104
10   (206) 464-7744

11
                       UNITED STATES DISTRICT COURT
12                    EASTERN DISTRICT OF WASHINGTON
                                 AT YAKIMA
13
     STATE OF WASHINGTON, et al.,                NO. 20-cv-03127
14
                           Plaintiffs,           PLAINTIFF STATES’ FIRST
15        v.                                     INTERROGATORIES AND
                                                 REQUESTS FOR PRODUCTION
16   DONALD J. TRUMP, in his                     OF DOCUMENTS TO
     official capacity as President of the       DEFENDANTS LOUIS DEJOY
17   United States of America; UNITED            AND UNITED STATES POSTAL
     STATES OF AMERICA; LOUIS                    SERVICE
18   DEJOY, in his official capacity as
     Postmaster General; UNITED
19   STATES POSTAL SERVICE,

20                         Defendants.

21

22
                                                          ATTORNEY GENERAL OF WASHINGTON
      PLAINTIFF STATES’ FIRST                1                 Complex Litigation Division
      INTERROGATORIES AND REQUESTS                              800 5th Avenue, Suite 2000
                                                                 Seattle, WA 98104-3188
      FOR PRODUCTION OF DOCUMENTS                                     (206) 464-7744
      TO DEFENDANTS LOUIS DEJOY AND
      UNITED STATES POSTAL SERVICE
1          Pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure, the

2    Plaintiff States, through undersigned counsel, request that Defendants United

3    States Postal Service (USPS) and Louis DeJoy (hereinafter Defendants) respond

4    to the following Requests for Production within the time established by

5    applicable Court order. Please produce for inspection and copying the documents

6    specified in the Requests below to the offices of the Washington Attorney

7    General, Complex Litigation Division, 800 Fifth Avenue, Ste. 2000, Seattle, WA

8    98104, in accordance with the instructions set forth below.

9                                   INSTRUCTIONS

10         1.     These requests seek all responsive documents in Defendants’

11   possession, custody, or control, or in the possession, custody, or control of

12   Defendants’ agents, employees, representatives, accountants, attorneys (unless

13   privileged), and all other persons acting for Defendants or on Defendants’ behalf.

14         2.     Produce all documents in the form, order, and manner in which they

15   are regularly maintained, or, in the alternative, identify, by number, the request

16   or requests pursuant to which Defendants are producing each document. In the

17   absence of an agreement to the contrary, Plaintiff requests that all electronically

18   stored information (“ESI”) be produced in a reasonably usable electronic format

19   pursuant to Fed. R. Civ. P. 34(a)(1)(A).

20         3.     These requests are continuing in character so as to require

21   Defendants to promptly produce supplemental documents if Defendants identify

22
                                                              ATTORNEY GENERAL OF WASHINGTON
      PLAINTIFF STATES’ FIRST                   2                  Complex Litigation Division
      INTERROGATORIES AND REQUESTS                                  800 5th Avenue, Suite 2000
                                                                     Seattle, WA 98104-3188
      FOR PRODUCTION OF DOCUMENTS                                         (206) 464-7744
      TO DEFENDANTS LOUIS DEJOY AND
      UNITED STATES POSTAL SERVICE
1    additional or different documents that are responsive at any time before trial in

2    accordance with Fed. R. Civ. P. 26(e).

3          4.      A contention that some portion of the documents responsive to these

4    requests may already be in the possession, custody, or control of Plaintiffs does

5    not excuse compliance with these requests.

6          5.      Defendants must produce the original or a copy of the original of

7    each requested document, as well as all non-identical copies, such as documents

8    and drafts with notations, markings, and the like.

9          6.      If a document is undated but it appears otherwise responsive to a

10   request, it should be produced.

11         7.      If a request seeks a document that is no longer in existence, please

12   identify each such document, and:

13                 a.    Identify the information contained in the document;

14                 b.    State the circumstances under which the document ceased to

15   exist; and

16                 c.    Identify all persons who have knowledge or had knowledge

17   of the document and its contents.

18         8.      If, in responding to these requests, Defendants encounter what they

19   deem to be an ambiguity when construing any request, instruction, or definition,

20   please set forth the matter deemed ambiguous and the construction used in

21   responding.

22
                                                             ATTORNEY GENERAL OF WASHINGTON
      PLAINTIFF STATES’ FIRST                  3                  Complex Litigation Division
      INTERROGATORIES AND REQUESTS                                 800 5th Avenue, Suite 2000
                                                                    Seattle, WA 98104-3188
      FOR PRODUCTION OF DOCUMENTS                                        (206) 464-7744
      TO DEFENDANTS LOUIS DEJOY AND
      UNITED STATES POSTAL SERVICE
1             9.    If Defendants elect to withhold any information or document under

2    a claim of privilege, Defendants shall provide a list identifying each document

3    for which privilege is claimed, and:

4                   a.    The date the document was produced or generated;

5                   b.    The name, address, and title of the person preparing the

6    document;

7                   c.    The name, address, and title for or to whom the document was

8    prepared or addressed;

9                   d.    The name, address, and title of all persons to whom copies of

10   the document were furnished or otherwise forwarded;

11                  e.    Without revealing any privileged information, the subject

12   matter and content of the document; and

13                  f.    The nature of the claim of privilege.

14            10.   Plaintiffs reserve the right to pose additional or supplemental

15   requests as discovery continues. By propounding these requests, Plaintiffs do not

16   concede that any documents produced in response are relevant or admissible at

17   trial.

18                                    DEFINITIONS

19            1.    The term “White House” refers to all of the current and former

20   employees, agents, officers, directors, representatives, consultants, advisors,

21   aides, counsel, and staff of the current President of the United States and the

22
                                                                  ATTORNEY GENERAL OF WASHINGTON
       PLAINTIFF STATES’ FIRST                  4                      Complex Litigation Division
       INTERROGATORIES AND REQUESTS                                     800 5th Avenue, Suite 2000
                                                                         Seattle, WA 98104-3188
       FOR PRODUCTION OF DOCUMENTS                                            (206) 464-7744
       TO DEFENDANTS LOUIS DEJOY AND
       UNITED STATES POSTAL SERVICE
1    current Vice-President of the United States, including any person who has served

2    in any such capacity at any time since November 8, 2016.

3          2.     The term “U.S. Department of the Treasury” refers to all of the

4    current and former employees, agents, officers, directors, representatives,

5    consultants, advisors, aides, counsel, and staff of the Treasury Department and

6    the current Treasury Secretary, including any person who has served in any such

7    capacity at any time since February 13, 2017.

8          3.     The term “USPS” refers to Defendant United States Postal Service,

9    including without limitation, any and all of its employees, agents, contractors,

10   representatives, and attorneys; and any person acting on its behalf.

11         4.     The term “Election Day” means November 3, 2020, the date of the

12   2020 United States presidential election.

13                               INTERROGATORIES

14   INTERROGATORY NO. 1: Provide a list or chart of all mail sorting or

15   processing machines that were identified for decommissioning and/or removal at

16   any time on or after May 15, 2020; the location of each machine; each machine’s

17   current status, including the date it was decommissioned or removed, if

18   applicable; and the plans for each machine prior to Election Day, i.e., whether

19   the machine will be decommissioned and/or removed prior to Election Day or

20   whether the machine will be reinstalled if it has already been decommissioned

21   and/or removed.

22
                                                             ATTORNEY GENERAL OF WASHINGTON
      PLAINTIFF STATES’ FIRST                    5                Complex Litigation Division
      INTERROGATORIES AND REQUESTS                                 800 5th Avenue, Suite 2000
                                                                    Seattle, WA 98104-3188
      FOR PRODUCTION OF DOCUMENTS                                        (206) 464-7744
      TO DEFENDANTS LOUIS DEJOY AND
      UNITED STATES POSTAL SERVICE
1    ANSWER:

2

3    INTERROGATORY NO. 2: State whether any requests to reinstall removed or

4    decommissioned machines identified in the response to Interrogatory No. 1 have

5    been denied, and if so, state the location of those machines and the dates of the

6    request and the denial.

7    ANSWER:

8

9    INTERROGATORY NO. 3: Provide a list or chart of all processing and

10   distribution centers and other USPS facilities that were identified for full or

11   partial capacity reduction (e.g., ceasing functions such as processing outgoing

12   mail) at any time after May 15, 2020; each facility’s current status; and the plans

13   for each facility prior to Election Day, i.e., whether the facility will remain open

14   and whether any operations will be discontinued.

15   ANSWER:

16

17   INTERROGATORY NO. 4: State whether blue collection mailboxes that were

18   removed after June 16, 2020 will be reinstalled, and whether any further removals

19   of mailboxes will occur prior to Election Day; if so, identify the location of each

20   mailbox to be reinstalled or removed.

21   ANSWER:

22
                                                              ATTORNEY GENERAL OF WASHINGTON
      PLAINTIFF STATES’ FIRST                   6                  Complex Litigation Division
      INTERROGATORIES AND REQUESTS                                  800 5th Avenue, Suite 2000
                                                                     Seattle, WA 98104-3188
      FOR PRODUCTION OF DOCUMENTS                                         (206) 464-7744
      TO DEFENDANTS LOUIS DEJOY AND
      UNITED STATES POSTAL SERVICE
1    INTERROGATORY NO. 5: State whether USPS will treat ballots in particular

2    and other election mail in general as First Class mail, regardless of the paid class

3    of postage, for the November 2020 election; if not, describe any relevant policies,

4    guidance, or practices regarding the treatment of ballots in particular and other

5    election mail in general applicable to the November 2020 election.

6    ANSWER:

7

8    INTERROGATORY NO. 6: The USPS Areas Receiving Mail Pacific Area

9    Virtual Meeting Presentation, dated August 13, 2020 and attached as Exhibit 1 to

10   these discovery requests, states on Page 8, under the heading “Election Mail

11   Delivery Standards,” that “Election Mail sent as Marketing Mail is not upgraded

12   to First Class service.” State whether this statement is an accurate reflection of

13   USPS policy with regard to the November 3, 2020 election.

14   ANSWER:

15

16   INTERROGATORY NO. 7: State whether USPS is currently implementing or

17   enforcing any restrictions on transportation, including but not limited to late trips,

18   extra trips and/or final dispatches; if so, describe any relevant policies, guidance,

19   or practices concerning the timing of mail processing or delivery.

20   ANSWER:

21

22
                                                                ATTORNEY GENERAL OF WASHINGTON
      PLAINTIFF STATES’ FIRST                    7                   Complex Litigation Division
      INTERROGATORIES AND REQUESTS                                    800 5th Avenue, Suite 2000
                                                                       Seattle, WA 98104-3188
      FOR PRODUCTION OF DOCUMENTS                                           (206) 464-7744
      TO DEFENDANTS LOUIS DEJOY AND
      UNITED STATES POSTAL SERVICE
1    INTERROGATORY NO. 8: State whether USPS has made or will make prior

2    to Election Day any changes of any kind to its overtime policies and practices as

3    they existed on June 15, 2020; if so, describe any relevant policies, guidance, or

4    practices concerning overtime.

5    ANSWER:

6

7    INTERROGATORY NO. 9: State whether USPS has made or will make prior

8    to Election Day any changes of any kind to Post Office retail operating hours as

9    they existed on June 15, 2020; if so, describe any relevant policies, guidance, or

10   practices concerning operating hours.

11   ANSWER:

12
13   INTERROGATORY NO. 10: At an August 21, 2020, hearing before the Senate

14   Homeland Security and Governmental Affairs Committee, Senator Kyrsten

15   Sinema asked: “Will local postal mangers be authorized to make decisions and

16   have postal employees make extra trips or late trips, [or] work overtime in order

17   to deliver ballots to ensure that plants and post offices don’t fall behind in

18   processing election mail?” In response, Postmaster General DeJoy said: “Yes,

19   ma’am. Effective October 1st, we will have redundant resources and

20   liberalization and aggressive efforts to make sure everything is moving and

21   flowing timely.” Describe any planned or implemented policies, guidance, or

22
                                                             ATTORNEY GENERAL OF WASHINGTON
      PLAINTIFF STATES’ FIRST                  8                  Complex Litigation Division
      INTERROGATORIES AND REQUESTS                                 800 5th Avenue, Suite 2000
                                                                    Seattle, WA 98104-3188
      FOR PRODUCTION OF DOCUMENTS                                        (206) 464-7744
      TO DEFENDANTS LOUIS DEJOY AND
      UNITED STATES POSTAL SERVICE
1    practices Mr. DeJoy referred to in his testimony or that otherwise respond to

2    Senator Sinema’s question.

3    ANSWER:

4

5                          REQUESTS FOR PRODUCTION

6    REQUEST FOR PRODUCTION NO. 1: Produce any policies, guidance, or

7    written practices identified in the answers to Interrogatories Nos. 5, 7, 8, 9, and

8    10.

9    RESPONSE:

10

11   REQUEST FOR PRODUCTION NO. 2: Produce all documents provided to

12   the U.S. Congress, including any congressional committee or member of any

13   such committee, related to any of the topics covered in the foregoing

14   Interrogatories.

15   RESPONSE:

16

17

18
19

20

21

22
                                                              ATTORNEY GENERAL OF WASHINGTON
      PLAINTIFF STATES’ FIRST                  9                   Complex Litigation Division
      INTERROGATORIES AND REQUESTS                                  800 5th Avenue, Suite 2000
                                                                     Seattle, WA 98104-3188
      FOR PRODUCTION OF DOCUMENTS                                         (206) 464-7744
      TO DEFENDANTS LOUIS DEJOY AND
      UNITED STATES POSTAL SERVICE
1        DATED this 21st day of August, 2020.

2                                  FOR THE PLAINTIFF STATES:
3                                  ROBERT W. FERGUSON
                                   Attorney General
4
                                   /s/ Noah Guzzo Purcell
5                                  NOAH GUZZO PURCELL, WSBA #43492
                                       Solicitor General
6                                  NATHAN K. BAYS, WSBA #43025
                                   KRISTIN BENESKI, WSBA #45478
7                                  ANDREW R.W. HUGHES, WSBA #49515
                                   CRISTINA SEPE, WSBA #53609
8                                      (application for admission forthcoming)
                                       Assistant Attorneys General
9
                                   EMMA GRUNBERG, WSBA #54659
10                                 TERA M. HEINTZ, WSBA #54921
                                       (application for admission forthcoming)
11                                 KARL D. SMITH, WSBA #41988
                                       (application for admission forthcoming)
12                                     Deputy Solicitors General
                                   800 Fifth Avenue, Suite 2000
13                                 Seattle, WA 98104
                                   (206) 464-7744
14                                 noah.purcell@atg.wa.gov
                                   nathan.bays@atg.wa.gov
15                                 kristin.beneski@atg.wa.gov
                                   andrew.hughes@atg.wa.gov
16                                 cristina.sepe@atg.wa.gov
                                   emma.grunberg@atg.wa.gov
17                                 tera.heintz@atg.wa.gov
                                   karl.smith@atg.wa.gov
18                                 Attorneys for Plaintiff State of Washington
19

20

21

22
                                                      ATTORNEY GENERAL OF WASHINGTON
     PLAINTIFF STATES’ FIRST            10                 Complex Litigation Division
     INTERROGATORIES AND REQUESTS                           800 5th Avenue, Suite 2000
                                                             Seattle, WA 98104-3188
     FOR PRODUCTION OF DOCUMENTS                                  (206) 464-7744
     TO DEFENDANTS LOUIS DEJOY AND
     UNITED STATES POSTAL SERVICE
